Judgment unanimously modified on the law and as modified affirmed with costs to claimants, in accordance with the following memorandum: We agree with the court’s determination of the value of the property before consideration of its tax-exempt status.
We modify the judgment, however, by increasing the award by $21,512, representing the increased value of the land by reason of its tax-exempt status. We arrive at this amount by using the method of calculation used by claimants’ appraiser, who supplied the only evidence of the value of the tax exemption. The combined tax rate per thousand of $169, multiplied by the equalization rate of 17.72%, multiplied by $43,101, the market value of the property taken, divided by a capitalization rate of 6%, equals $21,512. Although the court properly recognized that the tax exemption added valued to the property, it determined that this increase was offset by the restraint on its alienation. There is no basis in the record to determine the extent, if any, of the decrease in value of the property caused by the restraint on alienation. Hence, we increase the award to reflect the value added by reason of the tax exemption, without an offset for any supposed decrease for restraint on alienation (see, United States v Certain Parcels of Land in Cattaraugus County, 327 F Supp 181, 187-188, affd 443 F2d 375). (Appeal from judgment of Court of Claims, NeMoyer, J. — appropriation.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.